Citation Nr: 9914998	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right clavicle with arthritic 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that, inter alia, denied service 
connection for hearing loss and tinnitus, and granted service 
connection for residuals of a fracture of the right clavicle.  
A noncompensable evaluation was assigned effective from 
May 6, 1997, the date the veteran filed his claim for service 
connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran has bilateral hearing loss as a result of 
exposure to noise while engaged in combat with the enemy 
during his service in Vietnam.

3.  The veteran has tinnitus as a result of exposure to noise 
while engaged in combat with the enemy during his service in 
Vietnam.

4.  The veteran's service-connected residuals of a fracture 
of the right clavicle are manifested by arthritis with 
painful motion, but limitation of motion is not demonstrated.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d), 3.385 (1998).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d) (1998).

3.  The criteria for an evaluation of 10 percent for 
residuals of a fracture of the right clavicle with arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5010, 5201, 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded a VA examination and a personal hearing.  
While the veteran indicated during his personal hearing, 
(Transcript (Tr.) at page 5), that he had been prescribed 
cream by VA for his service-connected right shoulder, he also 
indicated, (Tr. at page 11), that he had not received 
outpatient treatment with regard to his right shoulder at VA, 
but that the prescription had been received in conjunction 
with a prior VA physical examination.  Therefore, the Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

I. Service connection

The veteran's service personnel records reflect that his 
principal duty while in the Republic of Vietnam was as a 
loader and tank gunner.  His DD Form 214, reflects that his 
military occupational specialty was armor crewman and that he 
served in Vietnam, receiving decorations, including the 
Vietnam Campaign Medal.  His personnel records reflect that 
he participated in a winter/spring campaign in 1970 and in 
one additional campaign.  In his VA Form 9, received in 
March 1998, he indicates his belief that his bilateral 
hearing loss and tinnitus are directly attributable to his 
service as an armor crew member and combat tour of duty in 
Vietnam.  The Board concludes, based upon this evidence, that 
the veteran was engaged in combat with the enemy during his 
service in Vietnam.

The report of a June 1997 VA audiology examination reflects 
that the veteran's right and left ear auditory thresholds at 
the frequencies 3,000, and 4,000 Hertz, were each greater 
than 40 decibels.  His speech recognition scores using the 
Maryland CNC Word List were 88 percent in the right ear and 
80 percent in the left ear.  He reported bilateral tinnitus 
that he first noticed while in Vietnam after hitting a land 
mine.  He also indicated he had first noticed a hearing 
problem in the left ear at that time.  The examiner noted the 
veteran's complaint of tinnitus matched his pure tone 
auditory threshold at 3000 Hertz.  The examiner also 
indicated there was not ear or hearing problem that required 
medical follow-up, or a problem, which, if treated, may cause 
a change in the hearing threshold levels.  It was indicated 
that the veteran had been examined by a physician following 
the audiologic examination.

The report of a July 1997, VA audio and ear examination 
indicates that the veteran reported a history of exposure to 
tank noise in service and chainsaw noise since service.  
Speech discrimination scores were 88 percent for the right 
ear and 72 percent for the left ear.  The report reflects 
diagnoses including severe sensorineural hearing loss, 
bilaterally, and tinnitus.  In the report, the examiner 
opined that the veteran's hearing loss is most likely 
secondary to noise exposure.  The last page of the veteran's 
July 1997 VA psychiatric examination reflects that he 
reported that his ears rang constantly since being in 
Vietnam.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or higher or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

A claim, based on combat injury, may be established "on the 
basis of sworn statement alone."  Swanson v. Brown, 4 Vet. 
App. 148, 152 (1993).  The veteran "does not need to supply 
objective medical evidence to support his claim."  Id. 

Competent medical evidence reflects that the veteran's 
hearing loss is due to noise exposure.  Although the veteran 
has had post service noise exposure, his hearing loss may not 
be disassociated from his noise exposure during service while 
engaged in combat.  Further, currently diagnosed tinnitus is 
not shown to be due to disease of the ear and it is 
consistent with the veteran's report that it has been present 
since noise exposure during service and competent medical 
evidence relating hearing loss with noise exposure.  Also, 
the veteran has hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  In light of the above service connection 
for bilateral hearing loss and bilateral tinnitus is 
warranted.

II.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The report of a July 1997 general VA examination reflects 
that the veteran complained of right shoulder discomfort.  He 
indicated that he was right-handed.  On examination there was 
no swelling, tenderness, or alteration of color or 
temperature of the right shoulder.  The veteran complained of 
pain to the right shoulder/clavicle area.  He had complete 
range of motion of the right shoulder and arm and the 
ligaments were intact.  X-rays revealed that the right 
clavicle had an old healed fracture, midway, with deformity 
at the fracture site and slight osteoarthritic changes of the 
acromioclavicular joint.  The diagnoses included old healed 
fracture with deformity of the right midclavicle with slight 
osteoarthritis noted at the acromioclavicular joint.  

During a personal hearing, before a RO hearing officer in 
July 1998, the veteran testified that he had been given cream 
to rub on his shoulder for pain.  He indicated that he would 
have some stiffness in the shoulder and pain with lifting.  
The Board finds the veteran's testimony to be credible.

The veteran's residuals of fracture of the right clavicle 
with arthritic changes have been evaluated under Diagnostic 
Codes 5203, and 5010 of the Rating Schedule.  Diagnostic 
Code 5010 provides that arthritis due to trauma will be rated 
as degenerative arthritis.  Diagnostic Code 5203 provides 
that a 10 percent evaluation will be assigned for malunion of 
the clavicle or for nonunion of the clavicle without loose 
movement.  With nonunion and loose movement a 20 percent 
evaluation will be assigned.  Diagnostic Code 5201 provides 
that limitation of motion for the major upper extremity at 
shoulder level warrants a 20 percent evaluation.  Painful 
motion of a major joint caused by arthritis, established by 
X-ray, warrants a 10 percent rating, even in the absence of 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

With consideration that X-ray examination has established 
arthritis and the veteran has reported painful motion in the 
right shoulder, the Board concludes that with consideration 
of Lichtenfels a 10 percent evaluation for the veteran's 
service-connected residuals of fracture of the right clavicle 
with arthritic changes is warranted.  However, the competent 
medical evidence reflects that the veteran retains full range 
of motion in the right shoulder and there is no evidence that 
he experiences either malunion or nonunion of the clavicle.  
Neither does the veteran indicate that there is a reduction 
in range of motion, even with consideration of pain, weakened 
movement, excess fatigability or incoordination as required 
by 38 C.F.R.§§ 4.40, 4.45, 4.59.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 
10 percent granted herein.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, the record does not indicate that the 
veteran's symptoms associated with his residuals of fracture 
of the right clavicle with arthritic changes have changed 
during the appeal period and staged ratings as anticipated in 
Fenderson v. West, 12 Vet. App. 119 (1999), are not for 
application.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.

An increased evaluation of 10 percent for residuals of 
fracture of the right clavicle with arthritic changes is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


